DETAILED ACTION
Response to Amendment
This action is in response to amendment filed May 02, 2022 for the application # 16/489,905 filed on August 29, 2019. Claims 1-8, 11, and 13-19 are pending and are directed toward A FRAMEWORK FOR ACCESS PROVISIONING IN PHYSICAL ACCESS CONTROL SYSTEMS..
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 18 is objected to because of the following informalities:  “ with for access”, is grammatically unclear.  
Claims 2-8, 11, 13-17 are objected because Applicant uses (PACS) and PACS interchangeably for the same term PACS. To overcome objection it is suggested to use PACS everywhere except definition.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface” and “module” in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. No physical corresponding structure was disclosed in Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No physical corresponding structure was disclosed in Specification. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over TSE (US 2014/0282929, Pub. Date: Sep. 18, 2014), hereinafter referred to as TSE.
As per claim 1, TSE teaches a system for access provisioning m a physical access control system (PACS) (Controlling physical access to buildings, rooms, secured outdoor areas, and storage containers is critical to ensure that only authenticated and authorized users gain access to appropriate areas. TSE, [0001]), the system comprising:
a permissions request interface, the permissions request interface configured to permit a user or an administrator to provide a request for a permission to access/revoke access to a resource in the PACS (The remote server may check the physical access credential and/or the request, including possibly client device profile information included in such request, against these compliance rules. TSE, [0011]);
a permissions recommendation module, the permissions recommendation module in operable communication with the permissions request interface to receive the request, the permissions recommendation module recommending a permission to be assigned to, or removed from (In some embodiments, the remote server may consult a compliance server to determine if any compliance rules are applicable to the request and/or identified physical access credential. TSE, [0011]), the user based on at least one of an attribute presented by the user, a static permission assigned to other users, and a used permission of other users (The user access credentials 122 may include a username, a password, and/or biometric data related to facial recognition, retina recognition, fingerprint recognition, and the like. Additionally, the device profile 123 may include a listing of hardware and software attributes that describe the client device 120. For instance, the device profile 123 may include hardware specifications of the client device 120, version information of various software installed on the client device 120, and/or any other hardware/software attributes. TSE, [0016]);
a permissions validation module in operable communication with the permissions recommendation module, the permission validation module operable to ensure that the permission to be assigned to or to be removed from the user does not violate an existing access control policy, that the permission to be assigned to the user is sufficient for reaching all permitted resources (The physical access point and the client device may communicate to establish that the user of the client device is authorized to physical access to the area beyond the physical access point. The physical access point may or may not also communicate with the remote server to receive instructions on which physical access credentials will be accepted, and/or to verify any specific attempt to access by a client device. TSE, [0012]), and that the permission to be removed from the user denies access to all revoked resources (In some embodiments, the physical access credential 134 may be revoked at any time by the remote server 130. Revocation may occur for any number of reasons, including but not limited to, a change in device profile 123, a change in approved device identifiers 132, a change in approved user access credentials 133, expiration of a defined time period, and/or a request from the user of the client device 120. TSE, [0031]); and
an approval workflow identification module operably connected to the permission validation module, the approval workflow identification module identifying an approval process required to assign or remove the permission (Fig. 2 and Fig. 3, TSE).
As per claim 2, TSE teaches the system for access provisioning in a (PACS) of claim 1 wherein the permission is to be assigned to, or removed from, the user based on at least one of an attribute presented by the user, a static permission assigned to other users, and a used permission of other users (All of these restrictions discussed above may affect whether the client device 120 is entitled to use a given physical access credential 134. TSE, [0025]).
As per claim 3, TSE teaches the system for access provisioning in a (P ACS) of claim 2 wherein the recommending a permission is based on existing access control policies for users with a selected attribute (In some embodiments, however, the compliance service 143 may not be used and physical access authorization may be determined solely based on approved user access credentials 133 and/or approved device identifiers 132. TSE, [0025]).
As per claim 4, TSE teaches the system for access provisioning in a (PACS) of claim 2 wherein the recommending a permission is based on static permissions for users with a similar attribute (The approved device identifiers 132 represents a listing of device identifiers 121 that have been pre-approved for potential accessing physical access credentials 134 which will entitle holders of client devices 120 to physical access at physical access points 150. The approved device identifiers 132 may have been previously provided to the remote server 130 by a system administrator and/or the like. The approved user access credentials 133 represents a listing of user access credentials 122 that have been pre-approved for potential accessing physical access credentials 134 which will entitle them to physical access at physical access points 150. TSE, [0022]).
As per claim 5, TSE teaches the system for access provisioning in a (PACS) of claim 2 wherein the recommending a permission is based on a used permission for users with a similar attribute (In some embodiments, the data store 151 may only include a single access code and/or datum that is expected to be matched by any client device 120 providing the same, thereby entitling the client device 120 to access beyond the physical barrier. TSE, [0033]).
As per claim 6, TSE teaches the system for access provisioning in a (PACS) of claim 2, wherein the attribute is specific to the user (In some embodiments, the data store 151 may include a plurality of access codes, any of which may be matched by a client device 120 to verify authority to access beyond the physical barrier. TSE, [0033]).
As per claim 7, TSE teaches the system for access provisioning in a (PACS) of claim 2, wherein the attribute is generic to a group of users (In other words, certain authenticated users may be authorized to gain the requested physical access regardless of what device they used to submit the physical access request 136. TSE, [0028]).
As per claim 8, TSE teaches the system for access provisioning in a (PACS) of claim 1, wherein the attribute is at least one of a user's role, a user's department (For example, the chief-executive-officer of a company may have access to all doors in a building, a security guard may have access to most doors in the building, and a receptionist may have access to only a few doors in the building. TSE, [0044]), a badge type, a badge/card ID (The compliance service 143 then analyzes the device characteristics to determine whether the software restrictions, hardware restrictions, and/or device management restrictions defined in the compliance rules 142 are satisfied and returns the result of the determination to the authentication service 135. In an alternative embodiment, the authentication service 135 may include and perform functionality for determining whether the client device 120 complies with the compliance rules 143. TSE, [0044]).
Claim 18 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
As per claim 19, TSE teaches the physical access control system of claim 18, wherein the credential is at least one of a badge, a magnetic card, a a radio frequency identification (RFID) card, a smart card, a fob, and a mobile device (To date, this has typically been accomplished by utilizing traditional lock and key mechanisms, radio frequency identification (RFID) readers and fobs, TSE, [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over TSE (US 2014/0282929, Pub. Date: Sep. 18, 2014), in view of Gullotta et al. (US 2002/0147801, Pub. Date: Oct. 10, 2002), hereinafter referred to as TSE and Gullotta.
As per claim 11, TSE teaches the system for access provisioning in a (PACS) of claim 1, further including the permissions validation module generating a report (Mobile device management restrictions included in the compliance rules 142 comprise encryption requirements, firmware versions, remote lock and wipe functionalities, logging and reporting features, GPS tracking, and/or other mobile device management features. TSE, [0024]), but does not teach identifying any violations of access to permitted resources based on the permission or any access to revoked resources based on revoked permissions, Gullotta however teaches identifying any violations of access to permitted resources based on the permission or any access to revoked resources based on revoked permissions (Policies may require one or more approvals if an attribute constraint is violated. The approvals may be defined using a Workflow Management application 130, which provides an interface for defining the approval process needed for a request in the system Gullotta, [0071]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

As per claim 13, TSE in view of Gullotta teaches the system for access provisioning in a (PACS) of claim 11, further including the permissions validation module generating a report identifying any access control policy violations (If an approval is needed for a provisioning request, the Policy Engine 148 interfaces with a Workflow Engine 150 to notify and obtain authorization instructions from the appropriate authorization entity, Gullotta, [0078]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

As per claim 14, TSE in view of Gullotta teaches the system for access provisioning in a (PACS) of claim 11, wherein the permissions validation module is invoked by an administrator (which may be, for example, one or more users having pre-defined supervisory roles. Gullotta, [0078]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

As per claim 15, TSE in view of Gullotta the system for access provisioning in a (PACS) of claim 1 wherein the approval workflow identification module identifies a manager of a resource to approve a recommended permission (The policies may define one or a series of approvals that are required before provisioning a given service or any service to a user. For example, such approvals may be required from one or more other users acting in a supervisory role. Policies may require one or more approvals if an attribute constraint is violated. The approvals may be defined using a Workflow Management application 130, which provides an interface for defining the approval process needed for a request in the system. Gullotta, [0071]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

As per claim 16, TSE in view of Gullotta teaches the system for access provisioning in a (PACS) of claim 15 wherein the approval workflow identification module identifies user information required to complete the approval (Policy No. Definition: IF the user is in marketing AND the user is a manager, THEN IF the user travels less than 30% of the time, THEN provision the user with a pager; IF the user's client's location is in Europe, THEN IF the cellular telephone is less than $200 Provision the user with the cellular telephone; ELSE approval from a vice-president is needed to provision the user with the cellular telephone; ELSE IF the user travels between 30% and 60% of the time, THEN provision the user with a cellular telephone; Gullotta, [0131]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

As per claim 17, TSE in view of Gullotta teaches the system for access provisioning in a (PACS) of claim 15 wherein the approval workflow identification module performs at least one of, identifying authorized approvers for verifying the identified user information (For example, if a pre-set policy for the organization provides that each employee receives regular telephone service, a regular telephone, and an e-mail account, then upon the hiring of a new System Administrator, the system will automatically notify the appropriate parties to set up a regular telephone account and an e-mail account for the System Administrator and deliver a regular telephone to the System Administrator's office. Gullotta, [0056]) and invoking an external workflow engine and configures it with the identified user information (As further examples of functional areas of the system, a Business Partner functional area may group all requirements for managing business partner relationships. A Business-to-Business functional area may group all requirements for business-to-business interactions. This may include all external interfaces to partner and service subscriber systems. Gullotta, [0108]).
TSE in view of Gullotta are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TSE in view of Gullotta. This would have been desirable because in addition, constraints on individual attributes of services may be defined. The policies determine an association between the users and the services or resources, and constraints on those services provisioned to the users, based on attributes and user roles. The policies may define one or a series of approvals that are required (Gullotta, [0071]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/489,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because . The above claims of the present application would have been obvious over claims of the patent because each element of the claims of the present application is anticipated by the claims of the reference application and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with regards to claims 1-8, 11, and 13-19 have been fully considered, but they are not persuasive.
“clear to one of ordinary skill” argument – Applicant argues that Applicant submits that the specification refers to a "central server" (see paragraphs [0002] and [0032]). It is clear to one of ordinary skill in the art that the modules disclosed an claimed in this application are computer implemented components, executing on a server, for example. This interpretation is consistent with standard definitions of a "module" m the computing field (REMARKS, page 10).
Response: Specification [0002] recites: “In standard deployment of a PACS, a permission(s) database is maintained at a central server”, and further Specification [0032] recites: “In a conventional deployment of a PACS 10, a set of static permission(s) 25a database is maintained at a central server 50.” Therefore Applicant admitted that claimed modules are regular modules of a known in the art central server 50. This however does not overcomes the 35 U.S.C. l 12(b) rejection. Applicant is requested to specifically point to Specification with disclosure of hardware structure of “permissions recommendation module”, “permissions validation module”, and “approval workflow identification module”.
“Tse lacks” argument – Applicant argues that with respect to the claimed permissions recommendation module, the Office Action cites to Tse's use of a compliance server to determine if a physical access credential may be sent to a client device. See Tse, paragraph [0011]. With respect to the claimed permission validation module, the Office Action cites to paragraph [0012] of Tse. This section of Tse simply refers to sending the physical access credential to the client device and the client device using the physical access credential to the physical access point. There is no separate validation of the physical access credential in Tse once it is transmitted to the client device. While Tse may generate a physical access credential based on the compliance server, the physical access credential is not validated in the manner recited in claim 1. Thus, Tse lacks the permission validation module of claim 1. As such, Tse cannot anticipate claim 1. (REMARKS, page 11).
Response: As preliminary subject matter Applicant admitted that “It is clear to one of ordinary skill in the art that the modules disclosed an (sic) claimed in this application are computer implemented components, executing on a server, for example.” (REMARKS, page 10). Further TSE disclosed “The remote server may check the physical access credential and/or the request,” [0011], “the remote server may consult a compliance server to determine if any compliance rules are applicable to the request” [0011], “The physical access point may or may not also communicate with the remote server to receive instructions on which physical access credentials will be accepted” [0012], and “240 – Verify? Y/N” Fig.2. Thus all claimed modules are clearly anticipated by TSE. 
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492